KURTZ, J.,
Robert Joseph Sciarra, still 16 years of age and the holder of a junior operator’s license under the provisions of The Vehicle Code of April 29, 1959, P. L. 58, sec. 604.1, 75 PS §604.1, was stopped while operating an automobile by a Pennsylvania State policeman, after which an information *50charging him with operation without a license as required by the Act of August 27, 1963, P. L. 1353, sec. 1, as amended, 75 PS §601, was made by the policeman. The justice of the peace before whom the information was made referred the matter to the juvenile probation officer of this court. That officer made no formal disposition of the matter; neither did he present a petition to the juvenile court seeking a declaration of delinquency. He merely talked to the young man and his father and let him go on his way.
Thereafter, by order dated December 24, 1968, the Secretary of Revenue suspended Sciarra’s operator’s license for a period of one year effective January 6, 1969, assigning as the reason therefor Sciarra’s second conviction for having operated without a license. Sciarra took an appeal to this court from the order of the secretary.
When the matter came on for hearing, the Commonwealth did not appear. However, appellant was present with his counsel and presented the assistant juvenile probation officer to whom Sciarra’s case had been referred who testified as we have indicated.
Thereafter, the Commonwealth caused an appearance to be entered through an attorney and when the matter came on for argument, that attorney announced to the court that he would stand upon the record of the Secretary of Revenue. He offered no evidence to sustain the charge that Sciarra had operated a second time without a license.
Hearings upon appeal from the order of the secretary are heard by our court de novo. Since there is no competent evidence upon this record from which it can be found that the ground upon which the suspension is based has been established, we must conclude that the appellant is not subject to suspension. Accordingly, we direct that the order appealed from be and is hereby reversed.